Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
the pressure-sensitive sensor device having a plurality of sensors arranged in a distributed manner in a rolling direction of the guide carriage, the plurality of sensors being connected so as to provide sensor signals thereof to an evaluation device, wherein the plurality of sensors of the pressure-sensitive sensor device include at least one tuple of sensors that are directly sequential in the rolling direction and form at least one sensor pair that is configured such that, during an eccentric loading of the at least one sensor pair in the rolling direction, portions of the sensor signals of the at least one sensor pair that are dependent on disturbance variables are substantially identical, and portions of the sensor signals of the at least one sensor pair that are load- dependent are different, and wherein the at least one sensor pair is configured such that an extent thereof in a rolling direction is less than or equal to a diameter of the roller members.

Claim 11
the pressure-sensitive sensor device having a plurality of sensors arranged in a distributed manner in a rolling direction of the guide carriage, the plurality of sensors being connected so as to provide sensor signals thereof to an evaluation device, the plurality of sensors of the pressure-sensitive sensor device including at least one tuple of sensors that are directly sequential in the rolling direction and form at least one sensor pair that is configured such that, during an eccentric loading of the at least one sensor pair in the rolling direction, portions of the sensor signals of the at least one sensor pair that are dependent on disturbance variables are substantially identical, and portions of the sensor signals of the at least one sensor pair that are load-dependent are different, the method comprising: calculating the sensor signals per sensor pair of directly sequential sensors; determining, for each roller track, a respective load profile; and determining a load vector based on the load profiles of the roller tracks.

Claim 17
the pressure-sensitive sensor device having a plurality of sensors arranged in a distributed manner in a rolling direction of the guide carriage, the plurality of sensors being connected so as to provide sensor signals thereof to an evaluation device, wherein the plurality of sensors of the pressure-sensitive sensor device includes at least one tuple of sensors having three sensors that are directly sequential in the rolling direction and form two sensor pairs that are each configured such that, during an eccentric loading of each pair of sensors of the respective two sensor pairs in the rolling direction, portions of the sensor signals of each of the respective pair of sensors of the two sensor pairs that are dependent on disturbance variables are substantially identical, and portions of the sensor signals of each of the respective pair of sensors of the two sensor pairs that are load-dependent are different.

Claim 18
the pressure-sensitive sensor device having a plurality of sensors arranged in a distributed manner in a rolling direction of the guide carriage, the plurality of sensors being connected so as to provide sensor signals thereof to an evaluation device, wherein the plurality of sensors of the pressure-sensitive sensor device include at least two tuples of sensors arranged spaced apart from each other along an extent of the roller track, each tuple of sensors of the at least two tuples of sensors being arranged directly sequential in the rolling direction and to form at least one sensor pair that is configured such that, during an eccentric loading of the at least one sensor pair in the rolling direction, portions of the sensor signals of the at least one sensor pair that are dependent on disturbance variables are substantially essentially identical, and portions of the sensor signals of the at least one sensor pair that are load-dependent are different.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656